Citation Nr: 0532824	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1968 
including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1998, the veteran was afforded a hearing at the San 
Juan RO before a Hearing Officer.  

In January 2000, the Board issued a decision denying, inter 
alia, service connection for PTSD.  By order dated September 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's decision regarding the denial of service connection 
for PTSD, and dismissing the veteran's claims with respect to 
the other issues.  A copy of the joint motion and a copy of 
the Court's order have been included in the veteran's claims 
folder.

In May 2001 the Board remanded the appeal for additional 
development.  

In June 2004, the Board rendered a decision denying 
entitlement to service connection for PTSD.  By order dated 
January 2005, the Court granted a joint motion remanding the 
Board's decision regarding the denial of service connection 
for PTSD.  Specifically, the joint motion directed that 
documents in the veteran's claims folder be sent for 
translation in order that such be considered by the Board.

Finally, it is noted that the veteran failed to appear for a 
June 2005 Board hearing in Washington, DC.  The matter is now 
again before the Board for disposition.  




FINDING OF FACT

The veteran does not currently have PTSD that is related to 
his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records; 
the appellant's contentions; VA treatment records; VA 
examination reports; VA hospitalization records; and, private 
medical reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran is claiming entitlement to service 
connection for PTSD.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  During the pendency of this appeal, revisions were 
made to 38 C.F.R. § 3.304(f).  The most recent amendments 
became effective on March 7, 2002.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Initially, though, the issue before the Board is whether the 
veteran has PTSD.  Because the Board finds, for the reasons 
discussed infra, that the veteran does not suffer from PTSD, 
the issue of whether the veteran participated in combat or 
was exposed to a stressor is not material.  Thus, even if 
participation in combat were to be assumed in this case, in 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the claim still fails.  The veteran's participation in combat 
is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).   

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993). 

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  However, he has not offered any evidence 
that he is qualified to offer a diagnosis or an etiology for 
a diagnosis.  As a lay person he does not have sufficient 
medical expertise to offer a medical diagnosis or etiology 
for any complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Therefore, the veteran's belief that he 
has PTSD will not be accorded any probative weight.

A review of the veteran's service medical records do not 
reflect any diagnosis or finding with respect to PTSD.

April 1972 VA hospital records and a report of psychiatric 
evaluation reflect that the veteran was diagnosed with 
undifferentiated schizophrenia and paranoid schizophrenia.  
The reports of VA psychiatric examinations conducted in May 
1973, March 1976, and February 1978, all reflect that the 
veteran was diagnosed with paranoid schizophrenia.  It is not 
indicated that the examiners had access to the veteran's 
entire medical history at the time the examinations or 
hospitalization occurred.

A February 1982 statement from a private physician reflects 
that the veteran was under his care for chronic 
undifferentiated schizophrenia.  No reference was made to 
PTSD.

A VA hospital discharge summary, relating to a period of 
hospitalization in March and April 1985, reflects a diagnosis 
of PTSD.  It is not indicated that the veteran's medical 
records were available for review.

The report of a March 1987 VA psychiatric examination report 
reflects that the picture and history was highly suggestive 
of PTSD, but the examiner indicated that the veteran was to 
be evaluated by a board of three psychiatrists and a final 
diagnosis was not offered.  The veteran did not report for 
the scheduled board examination at that time.  

The report of an April 1989 VA board of two psychiatric 
evaluation reflects that one of the examiners was the one who 
conducted the March 1987 examination.  The diagnoses include 
paranoid schizophrenia with PTSD features.  These examiners 
had access to the veteran's claims file and complete record.  

An October 1993 VA hospital discharge summary reflects 
diagnoses including chronic undifferentiated schizophrenia.  

The report of a February 1998 private psychiatric evaluation 
reflects that the veteran had been seen eight times in the 
prior ten months.  It does not indicate that the examiner had 
access to the veteran's complete medical record.  The 
diagnoses included PTSD and recurrent major depression.  

The report of an April 1998 VA psychiatric examination 
reflects that the veteran's claims folder was reviewed.  The 
diagnoses include chronic paranoid schizophrenia and that the 
veteran did not fulfill the diagnostic criteria for PTSD.  

The report of an April 2003 VA board of two psychiatrists 
evaluation reflects that the veteran's claims folder had been 
reviewed.  It indicates that a very thorough review of the 
claims folder was accomplished.  The diagnosis was 
undifferentiated schizophrenia.  After a review of the 
stressors claimed by the veteran, the examiners stated:  

Assessment of PTSD:  After reviewing the 
patient's claims folder and performing a 
clinical history and mental status 
examination, it is the Board's conclusion 
that the patient's mental disorder does 
not meet the DSM-IV criteria to establish 
a diagnosis of PTSD.  The patient was not 
able to specify and describe in detail a 
severe or horribly traumatic event 
experienced in combat.  He was not 
observed to be anxious, distressed or 
depressed when he was expressing his 
experiences in the Vietnam.  He does not 
report feelings of intense fear, 
helplessness or horror at the time when 
he was experiencing the events in 
Vietnam.  There is no evidence in the 
patient's clinical picture of avoidance 
of stimuli associated with the trauma.  
His memories about Vietnam are not 
intrusive, persistent and distressing 
thoughts interfering with daily function.  
Since we could not identify signs and 
symptoms of PTSD and a definite extreme 
traumatic stressor, we cannot establish a 
link between the stressor and the signs 
and symptoms of the patient's mental 
disorder.  

It was the opinion of the board of two that the veteran did 
not meet the criteria for a diagnosis of PTSD.  .

In reviewing the above evidence of record, it is readily 
apparent that PTSD has been diagnosed on some occasions and 
on other occasions medical providers have determined that he 
does not have PTSD.  Accordingly, the Board must weigh the 
evidence and determine whether there is at least a reasonable 
doubt that the veteran does have PTSD.  In this regard, it is 
found that the latest examination of record, conducted by a 
board of two, carries the most evidentiary weight.  This is 
so because the examiners went into detail with respect to why 
they concluded that the veteran did not have PTSD pointing 
out those factors which did not comport with the DSM-IV 
criteria for a diagnosis.  Given the rationale employed by 
those examiners, as opposed to the reports of PTSD previously 
where findings and rationale were minimal, it is concluded 
that the preponderance of the credible evidence is against 
the veteran's claim.  Since a preponderance of the evidence 
is against a finding that the veteran currently has PTSD, the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a June 2001 letter informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the June 2001 letter informed the veteran that that 
VA's duty to assist included helping him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letter also informed the veteran that 
VA would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.    
     
In addition, the May 2003 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the June 2001 VCAA notice letter sent to the 
veteran did not specifically request that the veteran provide 
to VA any evidence or information in his possession that 
pertained to the claim, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the May 2003 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notice letter, combined with the May 2003 SSOC, 
clearly comply with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board emphasizes that the veteran has been afforded 
numerous VA psychiatric evaluations and, pursuant to the 
September 2000 joint motion, evidence has been obtained from 
the U.S. Armed Services Center for Unit Records Research 
(CURR).  Additionally, documents in the veteran's claims 
folder were sent for translation from Spanish to English in 
both 1999 and 2005.  

The Board further notes that the appellant has indicated 
receiving Social Security Administration (SSA) disability 
benefits.  For example, an August 1974 Form SSA 831 listed a 
diagnosis of schizophrenia, chronic, undifferentiated type, 
and stated that the veteran had been disabled since March 20, 
1974.  Nonetheless, in the present case, the Board has 
determined that it is not necessary to obtain the appellant's 
records from SSA.  The duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  Here, entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia, was denied in the January 2000 
Board decision and this issue is not before the Board.  
Moreover, there has been no indication from the veteran that 
records from SSA would provide the evidence needed in this 
claim.  Accordingly, given the foregoing, the Board finds 
that the failure to obtain any such SSA records is not 
prejudicial to the appellant's claim. 

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


